De Courcy, J.
A defamatory written statement which imputes to a contractor dishonesty or fraud in his business will in itself support an action for libel. Newell, Slander & Libel, (2d ed.) 195. Lovejoy v. Whitcomb, 174 Mass. 586. If the language of the newspaper article in question, taking the words in their natural sense, fairly may bear the meaning that the plaintiff dishonestly failed to comply with his contract to erect a school building, the demurrer must be overruled. “ It is only when the court can say that the publication is not reasonably capable of any defamatory meaning, and cannot reasonably be understood in any defamatory sense, that the court can rule, as matter of law, that the publication is not libellous. ” Field, J., in Twombly v. Monroe, 136 Mass. 464, 469.
Under the law of libel and slander it is true that mere disparagement of another’s goods or work is not actionable without averment and proof of special damage. Boynton v. Shaw Stocking Co. 146 Mass. 219. Here, however, the language, taken in its natural and ordinary meaning, is capable of being understood by the average man as a personal reflection on the plaintiff’s character and not merely as a criticism of his work. Considered with reference to the subject to which they relate and the circumstances under which they were written, the words may be found to impute a lack of good faith on the part of the plaintiff in carrying out his building contract, and a dishonest substitution of inferior materials for those called for in the specifications, whereby the plaintiff defrauded the town to the amount of $1,000. Moreover, as the law of libel is of wider extent than that of slander, the printed language in question well may be considered libellous on the further ground that it is calculated to bring the plaintiff into disgrace by discrediting his good name. The question of libel or no libel was for the jury. Lovejoy v. Whitcomb, 174 Mass. 586. Haynes v. Clinton Printing Co. 169 Mass. 512.
*571Whether the article was published concerning the plaintiff is a question of fact. It easily could be learned by those of the public who wished to discover it, aided by the facts and circumstances attending the publication, that the plaintiff was the contractor referred to. Hanson v. Globe Newspaper Co. 159 Mass. 293.
The demurrer does not raise the question whether there was a sufficient allegation that the plaintiff suffered special damage. Morasse v. Brochu, 151 Mass. 567. The issue of the truth of the statements, and the claim of qualified privilege based on the argument that the publication was a fair and reasonable comment and criticism on a matter of public interest cannot be availed of on the demurrer as they are matters of defense. And it is to be noted that the declaration avers that the words were published maliciously, proof of which would destroy the alleged prima facie privilege. Commonwealth v. Pratt, 208 Mass. 553. Brown v. Harrington, 208 Mass. 600. Burt v. Advertiser Newspaper Co. 154 Mass. 238.

Judgment reversed; demurrer overruled.